Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed April 19, 2022 has been entered. Claims 1-20 are pending in the
application. Applicant’s amendments to the claim 6 and 19 have overcome claim objections previously set forth in the Non-Final Office Action.
Response to Arguments
Applicant’s arguments (pages 7-10) filed on 04/19/2022 have been considered but are moot based on the new ground of rejection as necessitated by applicant’s amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, 12, 17-18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bailer (US20180128913) in view of Killen (US6195062).
 	Consider claim 1, Bailer discloses a beam steering vehicle radar for object identification, comprising: a radar module comprising at least one beam steering transmit antenna configured to radiate one or more radio frequency ("RF") beams in a plurality of directions, at least one beam steering receive antenna to receive one or more RF return signals, and a transceiver configured to generate radar data capturing a surrounding environment from the one or more received RF return signals (see Bailer, para 48 discloses an exemplary environment for operating an apparatus for parallel radar signal processing 600. The exemplary apparatus , which is operated in a vehicle 610 , has two radar transceivers , which may have one or multiple channels. The first transceiver is operative to transmit a first radar signal T1 and to receive a first radar echo R1 . The second transceiver is operative to transmit a second radar pulse 12 and to receive a second radar echo R2 . During operation, the apparatus is able to steer the beams of each radar over a field of view FOV; para 6 discloses a first processor for generating a first radar image in response to the first radar echo and the second radar echo, a second processor for generating a second radar image in response to the to the first radar echo and the second radar echo, a joint processor for generating a radar map in response to the first radar image and the second radar image).
Bailer further discloses a perception module configured to detect and identify an object in the surrounding environment from the radar data (see Bailer, para 6 discloses  a controller for avoiding an object in response to the radar map).
Bailer fails to specifically disclose that at least one of the beam steering transmit antenna comprises a side lobe reduction mechanism formed within a substrate of the at least one of the beam steering transmit antenna that reduces side lobes in the radiated one or more RF beams. 
However, Killen discloses a side lobe reduction mechanism formed within a thickness of a substrate of the at least one antenna to reduce side lobes in the radiated one or more RF beams (fig. 4 discloses parasitic conductor elements formed within a thickness of substrate 141. Col. 6, lines 2-6 disclose one or more upper parasitic conductor elements 147 and 149 are selectively formed on the lower surface 143 of an upper dielectric Substrate 141 having an upper surface 145. These upper (electrically floating) parasitic elements 147 and 149 correspond to one of the sets of 22 of parasitic elements of FIG. 1, and serve to reduce sidelobes in the antenna's radiation pattern).
It would have been obvious at the time of the effective filing date of the application to have incorporated the side lobe mechanism as disclosed by Killen in the beam steering antenna of Bailer, for the benefit of efficiently suppressing the sidelobes so as to accurately identify the targets. 
Claim 8 is rejected using the same rationale that was used for the rejection of claim 1.
Consider claim 2, Bailer discloses the beam steering vehicle radar for object identification of claim 1, wherein the at least one beam steering transmit antenna comprises a plurality of antenna elements spaced apart (see bailer para 50, discloses radars with wide array aperture and widely spaced elements , such as spacing larger than half a wavelength is utilized).
Bailer fails to specifically disclose the beam steering vehicle radar for object identification of claim 1, wherein the at least one beam steering transmit antenna comprises a plurality of antenna elements spaced apart in a substrate and a ground layer proximate the substrate, each antenna element comprising a plurality of patches in a conductive transmission line.
However, Killen discloses the beam steering vehicle radar for object identification of claim 1, wherein the at least one antenna comprises a plurality of antenna elements spaced apart in a substrate and a ground layer proximate the substrate, each antenna element comprising a plurality of (fig. 4 discloses antenna elements 12 spaced apart in a substrate 30 and a ground plane 51. Col. 4, lines 34-40 disclose short segments 75 and 77 of the dipole arms 71, 73, respectively, protrude toward one another and from an underlying feed (as shown by protrusion distance 'c' in the diagrammatic plan view of FIG. 5), and serve as part of the matched impedance transmission line coupling between their associated feed conductor 41 patterned on the second surface 32 of the substrate 30).
It would have been obvious at the time of the effective filing date of the application to have modified the beam steering antenna of  Bailer to incorporate the teachings of Killen to include the above limitations. The motivation would have been to effective reduce sidelobes in the beam.
Baller and Killen do not explicitly teach patch antenna elements.
It would have been obvious to use patch antenna elements rather than dipole antenna elements of Killen. The motivation would have been to integrate the antenna on a printed circuit board.
Claim 9 is rejected using the same rationale that was used for the rejection of claim 2.
Consider claim 3, Bailer fails to disclose the beam steering vehicle radar for object identification of claim 2, wherein the side lobe reduction mechanism comprises a conductive contact formed within the substrate coupling the conductive transmission line to the ground layer.  
However, Killen discloses the side lobe reduction mechanism comprises a conductive contact formed within the substrate coupling the conductive transmission line to the ground layer (col. 3, lines 10-16 disclose these parasitic antenna elements 22 and 24 may comprise one or more unloaded conductive (metallic) strips, as a non-limiting example, formed on respective dielectric substrates along side a substrate supporting the driven elements 14 of the array 1. Fig. 4 discloses lower surface 143).
It would have been obvious at the time of the effective filing date of the application to have modified the beam steering antenna of Bailer to incorporate the teachings of Killen to include the above limitations. The motivation would have been to substantially reduce dielectric signal loss.
Claim 10 is rejected using the same rationale that was used for the rejection of claim 3.
Consider claim 12, Bailer fails to specifically disclose the beam steering vehicle radar for object identification of claim 8 , wherein the at least one beam steering transmit antenna comprises a side lobe reduction mechanism formed within a substrate of the at least one beam steering transmit antenna that reduces side lobes in the radiated one or more RF beams. 
However, Killen discloses one antenna comprises a side lobe reduction mechanism formed within a substrate of the atleast one antenna to reduce side lobes in the radiated one or more RF beams (fig. 4 discloses parasitic elements 147 and 149 formed within a thickness of substrate 141, col. 6, lines 2-6 disclose the parasitic elements 147 and 149 correspond to one of the sets of 22 of parasitic elements of FIG. 1, and serve to reduce sidelobes in the antenna's radiation pattern).
It would have been obvious at the time of the effective filing date of the application to have modified the beam steering antenna of Bailer to incorporate the teachings of Killen to include the above limitations. The motivation would be to efficiently suppress the sidelobes so as to accurately identify the targets.
Consider claim 17, Bailer discloses beam steering vehicle radar for object identification, comprising: at least one beam steering receive antenna having a plurality of antenna elements configured to receive one or more RF return signals (see Bailer, para 48 discloses two radar transceivers , which may have one or multiple channels. The first and second transceivers are operative to receive a first radar echo R1 and to receive a second radar echo R2). 
Bailer further discloses a perception module configured to detect and identify an object in the surrounding environment from radar data generated from the one or more RF return signals (see Bailer, para 6 discloses  a controller for avoiding an object in response to the radar map).
Bailer fails to specifically disclose a substrate; a ground layer proximate the substrate; a conductive transmission line comprising a plurality of patches forming an antenna element in the plurality of antenna elements; and a side lobe reduction mechanism configured to couple the conductive transmission line to the ground layer, wherein the side lobe reduction mechanism is formed within the substrate in a cross-sectional view. 
However, Killen discloses a substrate (fig. 4 “substrate 30); a ground layer proximate the substrate (fig. 4 “ground plane 51 of substrate 30); a conductive transmission line comprising a plurality of dipoles (Col. 4, lines 34-40 disclose short segments 75 and 77 of the dipole arms 71, 73, respectively, protrude toward one another and from an underlying feed (as shown by protrusion distance 'c' in the diagrammatic plan view of FIG. 5), and serve as part of the matched impedance transmission line coupling between their associated feed conductor 41 patterned on the second surface 32 of the substrate 30); and a side lobe reduction mechanism configured to couple the conductive transmission line to the ground layer (col. 3, lines 10-16 disclose these parasitic antenna elements 22 and 24 may comprise one or more unloaded conductive (metallic) strips, as a non-limiting example, formed on respective dielectric substrates along side a substrate supporting the driven elements 14 of the array 1. Fig. 4 discloses lower surface 143), wherein the side lobe reduction mechanism is formed within the substrate in a cross-sectional view (fig. 4 discloses parasitic elements 147 and 149 formed within a thickness of substrate 141, col. 6, lines 2-6 disclose the parasitic elements 147 and 149 correspond to one of the sets of 22 of parasitic elements of FIG. 1, and serve to reduce sidelobes in the antenna's radiation pattern).
It would have been obvious at the time of the effective filing date of the application to have modified Bailer to incorporate the teachings of Killen to include the above limitations. The motivation would be to efficiently suppress the sidelobes so as to accurately identify the targets.
Baller and Killen do not explicitly teach a patch antenna.
It would have been obvious to use patch antenna elements rather than dipole antenna elements of Killen. The motivation would have been to integrate the antenna on a printed circuit board.
Consider claim 18, Bailer fails to specifically disclose the beam steering vehicle radar for object identification of claim 17, wherein the side lobe reduction mechanism is configured to reduce side lobes in the one or more RF return signals for object identification by the perception module.  
However, Killen discloses wherein the side lobe reduction mechanism is configured to reduce side lobes in the one or more RF return signals for object identification by the perception module (col. 6, lines 2-6 disclose the parasitic elements 147 and 149 correspond to one of the sets of 22 of parasitic elements of FIG. 1, and serve to reduce sidelobes in the antenna's radiation pattern).
It would have been obvious at the time of the effective filing date of the application to have modified Bailer to incorporate the teachings of Killen to include the above limitations. The motivation would be to efficiently suppress the sidelobes so as to accurately identify the targets. 
Consider claim 20, Bailer discloses the beam steering vehicle radar for object identification of claim 19, further comprising a transceiver configured to generate the radar data from the combined amplified return signals (see Bailer, para 45 discloses the joint signal processor 440 may then generate an object list which is stored to memory 405 and may further be operative to generate an object map used for autonomous driving and / or obstacle avoidance).
Claims 5-6, 11, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bailer (US20180128913) and Killen (US6195062) in further view of Margomenos (US20090251362A1).
Consider claim 5, Bailer and Killen fail to disclose the beam steering vehicle radar for object identification of claim 1 , wherein the radar module further comprises a plurality of phase shifters coupled to the at least one beam steering transmit antenna configured to apply a plurality of phase shifts to the radiated one or more RF beam.
However, Margomenos discloses the radar module comprises a plurality of phase shifters coupled to the at least one beam steering transmit antenna configured to apply a plurality of phase shifts to the radiated one or more RF beams (see Margomenos, para 34 discloses the radar 200 can achieve beam steering by adding phase delay from phase shifters on each antenna 220 through the beams 605 or by sequential lobing (i.e., switching channels on and off)).
It would have been obvious at the time of the effective filing date of the application to have modified Bailer and Killen to incorporate the teachings of Margomenos to include the above limitations. The motivation would have been to remove strong interfering signals from adjacent noise sources or vehicles.
Consider claim 6, Bailer and Killen fail to disclose the beam steering vehicle radar for object identification of claim 5, wherein the radar module further comprises a field-programmable gate array (FPGA) that provides a series of voltages to the plurality of phase shifters to generate the plurality of phase shifts. 
However, Margomenos discloses the radar module further comprises a field-programmable gate array (FPGA) that provides a series of voltages to the plurality of phase shifters to generate the plurality of phase shifts (see Margomenos, para 43 discloses the various illustrative logical blocks, modules, and circuits described in connection with the examples disclosed herein may be implemented or performed with a general purpose processor, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field programmable gate array (FPGA)).
It would have been obvious at the time of the effective filing date of the application to have modified Bailer and Killen to incorporate the teachings of Margomenos to include the above limitations. The motivation would have been to provide a system where the phase shifts can be computed with a high accuracy.
Consider claim 11, Bailer and Killen fail to disclose the beam steering vehicle radar for object identification of claim 8, wherein the radar module further comprises a plurality of phase shifters coupled to the at least one beam steering receive antenna configured to align the one or more RF return signals that arrive at different times at the least one beam steering receive antenna. 
However, Margomenos disclose the radar module further comprises a plurality of phase shifters coupled to the at least one beam steering receive antenna configured to align the one or more RF return signals that arrive at different times at the least one beam steering receive antenna (see Margomenos, para 34 discloses the radar 200 can achieve beam steering by adding phase delay from phase shifters on each antenna 220  (which could be a transmitting or receiving antenna) through the beams 605 or by sequential lobing (i.e., switching channels on and off). The function of the phase shifter is to align the signals).
It would have been obvious at the time of the effective filing date of the application to have modified Bailer and Killen to incorporate the teachings of Margomenos to include the above limitations. The motivation would have been to remove strong interfering signals from adjacent noise sources or vehicles.
Consider claim 13, Bailer and Killen fail to disclose the beam steering vehicle radar for object identification of claim 8, further comprising a microcontroller configured to determine a plurality of phase shifts to apply to a plurality of phase shifters coupled to the at least one beam steering transmit antenna. 
However, Margomenos discloses a microcontroller configured to determine a plurality of phase shifts to apply to a plurality of phase shifters coupled to the at least one beam steering transmit antenna (see Margomenos, para 43 discloses the various illustrative logical blocks, modules, and circuits described in connection with the examples disclosed herein may be implemented or performed with a general purpose processor (microcontroller). Para 34 discloses the radar 200 can achieve beam steering by adding phase delay from phase shifters on each antenna 220  (which could be a transmitting or receiving antenna) through the beams 605 or by sequential lobing (i.e., switching channels on and off)). 
It would have been obvious at the time of the effective filing date of the application to have modified Bailer and Killen to incorporate the teachings of Margomenos to include the above limitations. The motivation would have been to remove strong interfering signals from adjacent noise sources or vehicles.
Consider claim 19, Bailer discloses the beam steering vehicle radar for object identification of claim 17, further comprising: an amplifier circuit having a plurality of amplifier, each amplifier coupled to each antenna element in the plurality of antenna elements and configured to generate amplified return signals from the one or more RF return signals (see Bailer, para 28 discloses the radar signals returning to the host vehicle 10 ( also referred to herein as received radar signals ) are received by the antenna 310 , amplified by the amplifier(s) 312)
a plurality of phase shifters to apply a plurality of phase shifts to the amplified return signals; and a combination network coupled to the plurality of phase shifters to combine the amplified return signals (see Bailer, para 41 discloses the antennas may be a single element antenna or an array of antenna elements , such as an antenna array wherein the elements of the antenna array are connected in a way in order to combine the received signals in a specified amplitude and phase relationships. Each of the antenna elements may be coupled to an amplifier and / or phase shifter).
Bailer and Killen fail to disclose that these amplifiers are LNAs.
However, Margomenos discloses LNA coupled to each antenna element in the  plurality of antenna elements to generate amplified return signals from the one or more RF return signals (see Margomenos, fig. 3 discloses LNA 310) 
It would have been obvious at the time of the effective filing date of the application to have modified Bailer and Killen to incorporate the teachings of Margomenos to include the above limitations. The motivation would be to significantly improves the overall noise and sensitivity of the radar.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bailer (US20180128913) and Killen (US6958729) in view of Okunaga (US20150255870A1).
Consider claim 7, Bailer and Killen fail to disclose the beam steering vehicle radar for object identification of claim 1, further comprising a monopulse module configured to determine angles of arrival for the detection and identification of objects by the perception module.  
However, Okunaga a monopulse module to determine angles of arrival for the detection and identification of objects by the perception module (see Okunaga, para 38 discloses a receiving antenna for a monopulse method, which detects an arrival angle of radio waves (reflected waves) on the basis of the phase difference between the radio waves received by two antenna elements).
It would have been obvious at the time of the effective filing date of the application to have modified Bailer and Killen to incorporate the teachings of Okunaga to include the above limitations. The motivation would be to provide a wide-angle detection area in order to be able to detect the other vehicle over a wide range.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bailer (US20180128913) and Killen (US6195062 in view of Gu (US20190033439A1).
Consider claim 14, Bailer and Killen fail to disclose the beam steering vehicle radar for object identification of claim 13, wherein the plurality of phase shifts is determined according to a desired scanning mode based on road and environmental scenarios. 
However, Gu discloses disclose the beam steering vehicle radar for object identification of claim 13, wherein the plurality of phase shifts is determined according to a desired scanning mode based on road and environmental scenarios (see Gu, para 15 discloses the artificial intelligence engine ( AI ) , perform real - time online computing of the condition of the road by combining the above data , such as direction , curvature , and slope and blind spot . Based on the computing results , the artificial intelligence engine generates a control signal in accordance with the computing results to the digital beam forming system , which may include a multitude of active antennas , the power level may be input for each antenna , and the phase shift information may be input for each antenna . The digital beam forming system then generates a beam based upon the power level and phase shift information with certain detecting range and the steering angle).
It would have been obvious at the time of the effective filing date of the application to have modified Bailer and Killen to incorporate the teachings of Gu to include the above limitations. The motivation would be to provide a great capability of tracking objects such as other vehicle and obstacles independent of road conditions.
Consider claim 15, Bailer and Killen fail to disclose the beam steering vehicle radar for object identification of claim 13, wherein the microcontroller is further configured to determine a plurality of scan parameters for the transceiver.
However, Gu discloses the microcontroller is further configured to determine a plurality of scan parameters for the transceiver(The power level and phase shift disclosed in Gu, para 15 are the claimed scan parameters).
It would have been obvious at the time of the effective filing date of the application to have modified Bailer and Killen to incorporate the teachings of Gu to include the above limitations. The motivation would be to provide a great capability of tracking objects such as other vehicle and obstacles independent of road conditions.
Consider claim 16, Bailer and Killen fail to disclose the beam steering vehicle radar for object identification of claim 15, wherein the plurality of scan parameters are determined based on an object identification by the perception module.  
However, Gu discloses the beam steering vehicle radar for object identification of claim 15, wherein the plurality of scan parameters are determined based on an object identification by the perception module (see Gu, para 15 discloses the digital beam forming system then generates a beam based upon the power level and phase shift information with certain detecting range and the steering angle).
It would have been obvious at the time of the effective filing date of the application to have modified Bailer and Killen to incorporate the teachings of Gu to include the above limitations. The motivation would be to provide a great capability of tracking objects such as other vehicle and obstacles independent of road conditions.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bailer (US20180128913) and Killen (US6195062) in further view of Metz (US6958729).
Consider claim 4, Bailer and Killen fail to disclose the beam steering vehicle radar for object identification of claim 1, wherein the at least one beam steering transmit antenna comprises a meta-structure antenna.  
However, Metz discloses at least one beam steering transmit antenna comprises a meta-structure antenna (see Metz, col. 2, lines 18-25 disclose phased-array antenna system that uses metamaterials which are manmade composite materials having a negative index of refraction, to create a biconcave lens architecture).
It would have been obvious at the time of the effective filing date of the application to have modified Bailer and Killen to incorporate the teachings of Metz so as to provide a beam steering antenna with metamaterial structure, for the benefit of focusing microwaves transmitted by the antenna thereby reducing sidelobes.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this
Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory
period for reply to this final action is set to expire THREE MONTHS from the mailing date of this
action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final
action and the advisory action is not mailed until after the end of the THREE-MONTH shortened
statutory period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the
mailing date of the advisory action. In no event, however, will the statutory period for reply
expire later than SIX MONTHS from the date of this final action. (FP 7.40)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIMEJI OYEGUNLE whose telephone number is (571)272-6185. The examiner can normally be reached Mon-Thur 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on (571) 270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLADIMEJI OYEGUNLE/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648